Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey S. Kapteyn on April 22, 2022.

The application has been amended as follows:
In the abstract:
	Line 6, changed “moving” to --movable--
	Line 7, changed “opening and” to --an opening and a--

In the claims:
Claim 1,
	Line 5, changed “the vehicle body at a hinge pillar” to --a hinge pillar of the vehicle body--
	Line 10, changed “an” to --a first--
	Line 14, changed “the plate” to --a motor axis of the power assist device--
	Line 19, changed “a motor axis that is” to --the motor axis that is approximately--
	Line 22, changed “opening and” to --an opening and a--

Claim 5,
	Line 2, changed “movement” to --movements--

Claim 9,
	Line 3, changed “in” to --during--

Claim 10,
	Line 5, deleted “vertically” and changed “an” to --a second--

Claim 12,
	Line 2, inserted --at least one-- following “having”
	Line 3, changed “openings” to --opening extending-- and inserted --aligned with the bolt-receiving openings and-- following “tube”
	Line 4, deleted “around the bolt-receiving openings” and deleted “and including:”

Amended claim 14 as follows:
14.  A motor vehicle comprising: 
a body with at least one opening; and 
an automated door system, comprising: 
a door pivotally coupled to the body by upper and lower hinge assemblies to selectively open and close the opening of the body, the upper hinge assembly including a movable hinge portion having a base coupled to the door and a fixed hinge portion coupled to a hinge pillar of the body, wherein the movable hinge portion includes vertically aligned and spaced-apart upper and lower mounting portions, and wherein the upper mounting portion is rotatably connected to the fixed hinge portion for rotation about a hinge axis of the upper hinge assembly; 
a power assist device coupled to the fixed hinge portion by a transverse connecting structure that is coupled to the fixed hinge portion by a fastener that extends parallel to the hinge axis such that a motor axis of the power assist device is rotatable about the fastener prior to tightening of the fastener, wherein the power assist device is further coupled to the lower mounting portion of the movable hinge portion by a drive shaft extending upwardly from the power assist device, wherein the drive shaft is rotationally fixed to the lower mounting portion of the movable hinge portion such that the drive shaft, the movable hinge portion, and the door are rotatable together; and 
a motor disposed within the power assist device and configured to drive the drive shaft for providing opening and closing movements of the door about the hinge axis of the upper hinge assembly.

Claim 15,
	Line 3, changed “a motor axis that is” to --the motor axis that is generally--

Claim 19,
	Line 2, changed “vehicle” to --hinge pillar of the--
	Line 5, changed the last occurrence of “the” to --a--
	Line 6, changed “a” to --the--
	Line 7, changed “plate” to --connecting structure-- and deleted “threaded”

Claim 20,
	Line 6, changed “the vehicle body at a hinge” to --a hinge pillar of the vehicle body--
	Line 7, deleted “pillar”
	Line 14, changed “opening and” to --an opening and a--
	Line 16, inserted --at least one-- following “having”
	Line 17, changed “openings” to --opening extending-- and inserted --aligned with the bolt-receiving openings and-- following “tube”
	Line 18, deleted “around the bolt-receiving openings” and deleted “and including:”
	Line 19, changed “a” to --the--

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach a transverse plate that is coupled to the fixed hinge portion by a bolt extending parallel to the hinge axis whereby a motor axis of the power assist device is rotatable about the bolt prior to tightening of the bolt.  See claim 1, lines 12-14.  Additionally, the prior art of record fails to teach a power assist device coupled to the fixed hinge portion by a transverse connecting structure that is coupled to the fixed hinge portion by a fastener that extends parallel to the hinge axis such that a motor axis of the power assist device is rotatable about the fastener prior to tightening of the fastener.  See lines 12-14 of claim 14.  See the office action of December 29, 2021 for the reasons for allowance for claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634